Per Curiam:
The evidence shows with requisite clearness that Roberts, fully competent to do so, executed the paper at its date, whereby the shares of stock were transferred to Hice upon a condition since performed. The instrument itself, bearing the genuine signature of Roberts, speaks strongly for its own validity, while the testimony of Barnes, McNeil and Baker forcefully confirms it. The statements of other witnesses and, above all, the recital in the instrument of a note not then existing, which either then or later was drawn in a different form—the form in which Roberts and Hice desired it to be, and which was not changed to coincide with the recital earlier than January eighteenth, as shown by Hice’s letter of that date and of the day following, bring to our attention matters of grave import, and have been studied and weighed. But the explanation by Hice in association with the transfer itself, and the supporting evidence of men whose testimony indicates fairness and moderation, leave the case free from the doubt that would require a rejection of the claim. The decree of the surrogate should be reversed, without costs, and judgment entered for theclaimant, in accordance with the findings as amended in this court. Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred. Decree of the Surrogate’s Court of Kings county reversed, without costs, and judgment entered for the claimant, in accordance with the findings as amended in this court. The seventh, eighth, ninth and tenth findings of fact, and third conclusion of law, are reversed. Findings of fact proposed by George S. Hice Nos. 1, 2, 3, 4, 5, 6, 7, 13, 14,19, 20, 21, 22, 23 and 32, and conclusions of law Nos. 1 and 2 are found.